DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 10/21/19.
2.	The instant application claims priority from provisional application 62747785, filed 10/19/2018.

Claim status
3.	In the claim listing of 10/21/19 claims 1-33 are pending in this application and are under prosecution.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/19/20 is being considered by the examiner. All the references cited therein have been considered by the examiner.
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings –Objected
6.	The drawings filed on 10/21/19 are objected because the nucleic acid sequences listed in figure 2 are not identified by SEQ ID NOS. 
	Also, nucleic acid sequences listed in figure 2 have not been submitted to the office for the review and their approval from the office.

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because a copy of the "Sequence Listing" in computer readable form (CRF) has not been submitted as required by 37 CFR 1.821(e) as indicated in item 2) above.
Required response - Applicant must provide a CRF and statement according to item 2) b) or c) above. If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
	To overcome the objection applicant is suggested to follow the guidance listed above and in attached PTO-2301 form. If further assistance is needed applicant is suggested contact the appropriate personnel listed in PTO 2301 form.

Specification Objected
8.	The disclosure is objected to because of the following informalities: 
	To overcome the objection to the drawings, as discussed above and if applicant prefers to insert the required sequence identifiers into the Brief Description of the Drawings in figure 2 legend, applicant is suggested to amend the specification to identify the nucleic acid sequence present in figure 2 by SEQ ID NOS in figure 2 legend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite over the recitation of “nucleic acid fragments associated with expression of an antigen receptor molecule in the specimen” in lines 4 and 5 because the nature of the association is not defined in the specification rendering the claims unclear because it encompasses an unknown range of nucleic acid fragments. 
	Claim 1 is indefinite over the recitation of “determining whether the first and second nucleic acid segments co-occur in a common cell of the specimen” (last two lines of claim 1) because metes and bounds of “common” cell is unclear as the specification does not give any guidance about metes and bounds of “common” cell.
11.	Claims 2-33 are indefinite because they include all the limitations of claim 1. 

Pertinent Arts
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Cohen et al (US 2007/0238099 published Oct. 11, 2007) disclose method of typing a variable region of a specific variant of an antigen receptor chain, the method comprising: (a) exposing a probe set to a sense or antisense strand of a polynucleotide encoding at least a portion of the variable region of the specific variant of the antigen receptor chain, wherein said probe set includes a plurality of probe molecules, wherein each probe molecule of said plurality of probe molecules is substantially complementary to a sense or antisense strand of a nucleic acid sequence region of a specific polynucleotide encoding a variant of the antigen receptor chain, said nucleic acid sequence region distinctly encoding a specific combination of at least two variable region segments of the antigen receptor chain; and (b) measuring a hybridization of each probe molecule of said plurality of probe molecules with said sense or antisense strand of said nucleic acid sequence region of said polynucleotide encoding at least a portion of the variable region of the specific variant of the antigen receptor chain, thereby typing the variable region of the specific variant of the antigen receptor chain (Cohen, claim 1).
	Lee et al (PLoS Comput Biol., 13(1): e1005313. Pgs. 1-25) teaches the following.				
    PNG
    media_image1.png
    356
    625
    media_image1.png
    Greyscale


Conclusion
13.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634